Citation Nr: 1605003	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran meets the basic income eligibility requirements for VA nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Center at the Philadelphia, Pennsylvania Regional Office (RO).  

The Board previously remanded this claim in June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its previous remand, the Board provided the law and regulations governing entitlement to nonservice-connected pension benefits.  It also explained why the Veteran's claim had previously been denied, and described the particular information that it was seeking going forward.  The Board directed that the RO contact the Veteran and ask for updated financial information.  

The RO sent the Veteran a letter in September 2015 that asked her to provide additional information.  The Veteran did not respond to that letter, and the RO issued a supplemental statement of the case in October 2015.  Following that, the Veteran submitted a letter in December 2015 stating that she had already provided the required information.  

At this point, the Board believes it prudent to better explain what information is outstanding and why it is important.  To this point, the Veteran has provided income and medical expense information for the 2010 calendar year only.  The Board presumes, however, that she does not simply want benefits for 2010, but instead she would like such benefits to continue thereafter.  Entitlement to pension benefits is predicated on the Veteran's meeting the financial threshold each year.  Absent updated financial information - including information regarding the Veteran's income, net worth, and recurring medical expenses - VA has no evidence on which to base a decision for the years following 2010. 

Thus, the Board explicitly advises the Veteran that, in order to be considered for pension benefits both in 2010 and beyond, she must furnish the information that VA requests.  The Board understands the Veteran's frustration, and acknowledges that she has furnished financial information in the past.  However, VA's duties to notify and to assist are not limitless, and it is imperative to her claim and to her possible future entitlement that the Veteran provide the information that VA seeks.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A failure to provide this information will likely result in the denial of her claim for the 2011 calendar year and thereafter.  

Given these facts, the Board shall remand the case again to allow the Veteran to submit records regarding her financial status, including her income and medical expenses, from 2010 and beyond.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide updated information regarding her net worth, income, and medical expenses from the year 2010 and beyond.  

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




